Citation Nr: 1215449	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  06-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUE

1.  Entitlement to an effective date earlier than January 17, 2006, for the grant of a total rating for individual unemployability due to service-connected disabilities (TDIU) for purposes of accrued benefits.

2.  Entitlement to an effective date earlier than January 17, 2006, for eligibility for Dependents' Educational Assistance (DEA) benefits, pursuant to Chapter 35 of Title 38, United States Code for purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from August 1968 to January 1975.  His military records reflect service in the Republic of Vietnam, for which he was decorated with the Bronze Star Medal, the Air Medal, and the Purple Heart Medal with 1st Oak Leaf Cluster for wounds received during combat.  The appellant in the present appeal is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran a TDIU and DEA benefits, effective January 17, 2006.  The Veteran appealed the effective date assigned for these awards.  In a July 2009 appellate decision the Board, inter alia, confirmed the effective date of January 17, 2006, assigned for the TDIU and DEA awards and the Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  

During the pendency of the appeal to the Court, the Veteran died in December 2010.  In February 2011, his widow submitted a motion to substitute herself as the appellant in the pending appeal as a claim for accrued benefits under 38 U.S.C. § 5121.  In July 2011, the Court granted the appellant's motion.  Thereafter, in an August 2011 memorandum decision, the Court, inter alia, vacated that part of the July 2009 Board decision confirming the effective date of January 17, 2006, for the award of a TDIU and DEA, and remanded the claim to the Board for readjudication consistent with the Court's decision.



FINDINGS OF FACT

1.  A combined disability rating of 70 percent for the Veteran's multiple service-connected psychiatric and musculoskeletal disabilities became effective on August 25, 2005.  The effective date of this combined disability rating is final.

2.  The pertinent evidence of record demonstrates that the Veteran was marginally employed within the meaning of VA regulations, due to his service-connected disabilities, as of August 25, 2005.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date of August 25, 2005, for the grant of TDIU for purposes of accrued benefits have been met.  38 U.S.C.A. §§ 5101, 5110, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.155, 3.157, 3.400, 4.16, 4.25 (2011). 

2.  The criteria for an effective date of August 25, 2005, for eligibility for DEA under 38 U.S.C. Chapter 35 for purposes of accrued benefits have been met.  38 U.S.C.A. §§ 3501, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807, 4.15, 21.3021 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

With respect to the claims for effective dates prior to January 17, 2006, for the awards of a TDIU and DEA benefits decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  (38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.)

The TDIU claim (and, by association, the Chapter 35 DEA claim) was deemed to have been received by VA on August 2, 2006.  A VCAA notice letter was dispatched to the Veteran in August 2006, prior to the January 2007 rating decision now on appeal.  The letter addressed the TDIU claim and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no defect in the timing of this notice as it preceded the RO's initial adjudication of the claim on appeal.  

VA also has a duty to assist the appellant, as the surviving spouse of the late Veteran, in obtaining evidence necessary to substantiate the late Veteran's pending claim at the time of his death for purposes of accrued benefits.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the effective dates for the TDIU and DEA awards now on appeal stem from August 2, 2006, when the Veteran filed his claims for these benefits, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from August 2, 2005 to the present, in order to allow the Board to consider the applicability of a staged rating.  (The effective date of an increased rating claim is the date of claim, or the date on which it is factually ascertainable that the increase in disability occurred if within one year prior to date of claim.)  See 38 C.F.R. § 3.400(o)(2) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that VA clinical records addressing the impact of the Veteran's service-connected disabilities on his employability, including records relevant to the period encompassing the relevant period from August 2, 2005 - January 16, 2006, have been obtained and associated with the claims file.  These include records from the Social Security Administration (SSA), pertaining to his award of SSA disability benefits.  Further, all VA compensation examinations pertinent to this period include discussion of the impact of the late Veteran's service-connected disabilities on his employability and are presented in the context of a review of his relevant history as contained in his claims file; they are all thusly deemed adequate for rating purposes for the effective date claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of her accrued benefits claims for earlier effective dates for an award of a TDIU and DEA benefits decided herein, and thus no additional assistance or notification is required with respect to these issues.  The appellant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(b.)  Effective dates of VA compensation awards, generally.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

A claim for TDIU is an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened.  Wood v. Derwinski, 1 Vet. App., 267, 269 (1991).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date; otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

(c.)  Entitlement to an effective date earlier than January 17, 2006, for the grant of a TDIU for purposes of accrued benefits.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the late Veteran was entitled to an effective date prior to January 17, 2006 for the grant of TDIU for accrued benefits purposes.  In his February 2007 notice of disagreement, the Veteran's attorney contends that at a minimum, February 22, 2005 should be the effective date of the grant of TDIU, as he contends that this is the date the Veteran met the underlying requirements for individual employability.  However, having carefully considered these contentions in light of the evidence of record and the applicable law, the Board concludes that although an earlier effective date is warranted, the date of February 22, 2005 cannot be the effective date for the grant of TDIU for the reasons that will be discussed below. 

The Veteran was granted TDIU in a January 2007 rating decision, effective from January 17, 2006, the day following the Veteran's last day of employment.  The Veteran filed a timely appeal of the effective date assigned in the January 2007 rating decision, and therefore he has not improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of unappealed rating decisions assigning effective dates for benefits granted.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006). 

The Board observes that at the time the Veteran filed his application for TDIU on August 2, 2006, his service-connected disabilities included posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; residuals of a shell fragment wound, left shoulder with tendonitis and bursitis, retained foreign body (Muscle Groups III and IV), evaluated as 20 percent disabling; left upper extremity neuropathy (minor), evaluated as 10 percent disabling; chronic strain of the lumbosacral spine with degenerative disc disease of L1 to L4, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; chronic musculoligamentous strain of the right knee with mild joint space narrowing, evaluated as noncompensable; scar, shell fragment wound, left shoulder, evaluated as noncompensable; and hearing loss of the left ear, evaluated as noncompensable, with a combined rating of 70 percent effective August 25, 2005, as reflected in a June 2006 rating decision.  The Board notes that pursuant to a February 2006 rating decision, which increased the evaluation for the Veteran's service-connected shell fragment wound, left shoulder, with tendonitis, retained foreign body (Muscle Groups III and IV) from 10 percent to 20 percent, effective from February 22, 2005, and increased the evaluation for the Veteran's service-connected PTSD from 30 percent to 50 percent, effective from February 22, 2005, the Veteran met the objective criteria for TDIU, as pertinent herein, at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more, as of August 25, 2005.  38 C.F.R. § 4.16(a).  An August 2009 rating decision granted service connection for hepatitis C, evaluated as 100 percent disabling effective April 28, 2008, along with special monthly compensation based on housebound criteria, also effective April 28, 2008.  However, as was noted above, the Veteran indicated on his July 2006 application for TDIU that he remained employed full time until January 2006.  In a statement dated in September 2006, the Veteran's former employer clarified that the Veteran last worked on January 16, 2006.

The central inquiry in a TDIU claim is "whether that Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363 (1993). 

In this case, the evidence of record establishes that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities as of August 25, 2005, which is the earliest date on which his multiple service-connected disabilities met the minimum combined rating of 70 percent required under 38 C.F.R. § 4.16(a) to be eligible for a TDIU.  (See rating decision dated February 2006.)  Although the clinical evidence, SSA records, and employment documentation submitted by the Veteran and his employers indicate that he last worked on January 16, 2006, because of increased swelling and pain associated with his service-connected upper and lower extremity disabilities, the Veteran's final employer, North Platte Feeders, submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits in September 2006, indicating that in the Veteran's final 12 months prior to his last date on employment on January 16, 2006, he only earned $9,269.59, despite being employed on a full-time, 8-hour per day/40-hour workweek basis.  

In its August 2011 memorandum decision, the Court instructed the Board to address whether or not the Veteran's last year of full-time employment prior to January 17, 2006, constituted marginal employment that was not substantially gainful within the meaning of 38 C.F.R. § 4.16(a), such that it could provide a basis for an earlier effective date prior to January 17, 2006 for the TDIU award.  In this regard, the regulation provides that marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (to include but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.

The facts of the case establish that the Veteran was formerly employed as a commercial truck driver up until the last five years of his full-time employment prior to resigning from the workforce as of January 17, 2006.  While employed as a trucker, he reportedly earned an income of $40,000 per year.  In his last five years of employment, he was employed full-time as a heavy machinery maintenance man and operator on a feed lot where, in his final 12 months of employment, he earned an annual income of only $9,269.59, even though he continued to work on a full-time basis all the way to his last date of employment.  Although there is no specific indication in the record that his final year of full-time employment at North Platte Feeders was in a special protected and/or sheltered environment whereby he was provided employment only by dint of a special accommodating arrangement with his employer, the fact remains that an annual income of $9,269.59 in his final 12 months of employment prior to January 17, 2006, is less than the amount of annual income deemed to be at the poverty threshold for a single individual in 2005, which is calculated to be $9,973, or $10,160 for a single individual under the age of 65, per the United States Department of Commerce, Bureau of the Census.  (The Board notes that the Veteran - who was born in October 1949 - was no older than 56 years old in 2005.)

Thusly, in view of the foregoing discussion, the Board finds as a factual matter that the evidence establishes that the late Veteran's period of marginal employment based on income can be determined to have commenced in January 2005.  Although this means that the Veteran was drawing income at less than the marginally employed rate prior to August 2, 2005, the Board cannot award an effective date for his TDIU award extending back this far under the provisions of 38 C.F.R. § 3.400(o)(2), because - under the regulatory provisions pertinent to the facts of the present case - the Veteran's multiple service-connected disabilities did not meet the objective criteria for a TDIU under 38 C.F.R. § 4.16(a), with at least one service-connected disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more, any earlier than August 25, 2005.  The Board notes at this juncture that the rating decisions that awarded the individual effective dates for the ratings assigned to each of the Veteran's service-connected disabilities which, in the aggregate, formed the basis for the effective date of August 25, 2005 for the 70 percent combined disability rating, are not on appeal and are final.  See 38 C.F.R. § 3.104 (2011).  Therefore, as the Board is bound to the limits imposed by the August 25, 2005 effective date for the 70 percent combined rating, it follows that the earliest possible effective date that can be assigned for the Veteran's TDIU award is August 25, 2005.

In summary, notwithstanding that the late Veteran was last employed on January 16, 2006, the objective and clinical evidence shows that he was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities no earlier than August 25, 2005, which is the earliest date on which his service-connected disabilities first met the objective criteria for a TDIU under 38 C.F.R. § 4.16(a).  Therefore, an effective date of August 25, 2005, and no earlier, for a TDIU for purposes of accrued benefits is granted. 

In making this determination, the Board has not referred the case to the Director, Compensation and Pension Service, for a determination as to whether the Veteran met the criteria for a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b)  The Board has also not considered whether any of  the Veteran's service-connected disabilities may be considered to have resulted from multiple injuries incurred in action.  38 C.F.R. § 4.16(a).  This is so because under no circumstances could an effective date be assigned prior to August 2, 2005, one year prior to VA's receipt of the claim for TDIU.  The award of an effective date of August 2, 2005, rather than the date of August 25, 2005, assigned herein, would have no net effect in terms of the payment of increased accrued benefits payable to the appellant.  Pursuant to 38 U.S.C.A. §5111(a), payment of monetary benefits based on an award or an increased award of compensation may not be made to an individual for any period before the first day of the calendar month following the month in which the award of increased award became effective.  Thus, increased benefits for accrued benefits purposes will be payable to the appellant effective September 2005, whether the effective date of the increase is August 2, 2005, or August 25, 2005.


(d.)  Entitlement to an effective date earlier than January 17, 2006, for eligibility for DEA benefits, pursuant to Chapter 35 of Title 38, United States Code for purposes of accrued benefits.

In considering the evidence of record under the laws and regulations as set forth in the discussion above, the Board finds that the Veteran is entitled to an effective date of August 25, 2005 for eligibility for DEA benefits under 38 U.S.C. Chapter 35, as this is the date that the Veteran met the underlying requirements for individual employability. 

For the purposes of DEA benefits under 38 U.S.C. Chapter 35, basic eligibility exists if the Veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807, 21.3021 (2011).  Basic eligibility for DEA benefits also exists in the present claim, as the appellant is a survivor of the late Veteran who died of a service-connected disability rated totally disabling.  (In this regard, the Board notes that a VA rating decision dated in August 2009 granted the Veteran service connection and a 100 percent schedular evaluation for hepatitis C and special monthly compensation at the housebound rate, effective April 28, 2008, which is well after the January 17, 2006 effective date presently in contention.  The Veteran's official death certificate shows that he died in December 2010, during the pendency of the claim, and that his cause of death was from end-stage liver disease due to, or as a consequence of, hepatitis C.)   

In this case, as is discussed more fully above, the Board finds that the Veteran met the criteria for a permanent and total disability rating for compensation purposes on August 25, 2005, on the basis of establishing marginal employment at the time that his service-connected disabilities met the objective criteria for a TDIU under 38 C.F.R. § 4.16(a).  Therefore, assignment of an effective date of August 25, 2005, for eligibility for DEA benefits for purposes of accrued benefits is warranted.  Since eligibility for DEA benefits under 38 U.S.C. Chapter 35 is predicated on a finding of permanent and total disability in this case, the effective date of such eligibility cannot precede August 25, 2005.  Eligibility for DEA benefits under 38 U.S.C. Chapter 35 is, effectively, derived from and cannot precede that date.  


ORDER

An effective date of August 25, 2005 for the grant of a TDIU for purposes of accrued benefits is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An effective date of August 25, 2005, for eligibility for DEA benefits, pursuant to Chapter 35 of Title 38, United States Code for purposes of accrued benefits is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


